                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PATRICK CAGE,
                                                      Case No. 17-cv-7621
               Plaintiff,
       v.                                             Magistrate Judge Sunil R. Harjani

TIFFANY HARPER, et al.

               Defendants.


                            MEMORANDUM OPINION AND ORDER
       Currently before the Court is Plaintiff’s Motion for Reconsideration and for Clarification

[181]. The primary question presented in this motion is whether a United States Magistrate Judge

has the authority to order attorney’s fees and costs to the victor of a discovery motion pursuant to

Rule 37 of the Federal Rules of Civil Procedure.

       Stare decisis is a paramount principle in our jurisprudence. In Alpern v. Lieb, 38 F.3d 933

(7th Cir. 1994), and again in Retired Chicago Police Ass’n v. City of Chicago, 76 F.3d 856

(7th Cir. 1996), the Seventh Circuit held that a magistrate judge, in a case on referral, does not

have the authority to award Rule 11 sanctions, and that a pretrial or a post-trial sanctions decision

is a dispositive order that can only be issued by the district judge. Those decisions are binding on

this Court, and nothing in this opinion should suggest otherwise.

       However, courts are obligated to apply stare decisis in a thorough and deliberate manner

before reaching a conclusion that an issue has been settled and that further analysis is unwarranted.

Both Alpern and Retired Chicago Police involved sanctions pursuant to Rule 11 of the Federal

Rules of Civil Procedure only. The Seventh Circuit has never squarely addressed whether a

magistrate judge, on a referral from the district judge to manage discovery, can order Rule 37


                                                 1
attorney’s fees and costs, as opposed to only issuing a report and recommendation. There is a split

among district and magistrate judges in the Seventh Circuit on this issue, but the majority of these

judges have concluded that a Rule 37 sanction is a dispositive matter as a result of the broad

language in Alpern and Retired Chicago Police. Every United States Court of Appeals that has

examined the issue directly has held that a Rule 37 award of attorney’s fees and costs is a

nondispositive order that is within a magistrate judge’s statutory authority. After a thorough

examination of the issue, this Court finds that 28 U.S.C. § 636(b)(1)(A) and Rule 72(a) of the

Federal Rules of Civil Procedure empower a magistrate judge to order Rule 37 attorney’s fees and

costs. For the reasons stated below, Plaintiff’s Motion for Reconsideration and for Clarification

[181] is denied.

                                           Background

       In this 42 U.S.C. § 1983 civil rights action, Plaintiff Patrick P. Cage alleges that Defendants

Tiffany Harper, Nicholas Gowen, Kambium Buckner, Dr. Marshall Hatch, Sr., Dr. Horace Smith,

The Board of Trustees of Chicago State University, and Dr. Rachel Lindsey violated Plaintiff’s

constitutional rights to procedural due process by summarily terminating his employment as the

General Counsel at Chicago State University without notice, a hearing, or a chance to present a

defense. Doc. [158] at 2. Defendants have denied these allegations. Id. See also Doc. [62].

       On July 23, 2019, Defendants moved to compel Plaintiff to provide complete written

responses to, and produce documents in response to, Defendants’ Third Set of Requests for

Production [132]. As part of their motion, Defendants requested that they be awarded their fees

and costs associated with bringing this motion, pursuant to Fed. R. Civ. P. 37(a)(5)(A). Doc. [132]

at 2, 7-8. On October 9, 2019, the district judge referred all pending discovery motions to this

Court, including resolution of Defendants’ July 23, 2019 motion to compel. Doc. [159, 160].



                                                 2
       On November 8, 2019, the Court granted in part and denied in part Defendants’ motion to

compel. Doc. [172]. In so holding, the Court found that Plaintiff had committed three significant

discovery violations, namely: (1) Plaintiff served late discovery responses without justifiable

excuse; (2) Plaintiff failed to separately answer each document request issued by Defendants; and

(3) Plaintiff’s production of documents in response to Defendants’ Third Set of Requests was

incomplete. Id. at 1-2.

       The Court considered what relief, if any, was appropriate for Plaintiff’s conduct and

concluded that Plaintiff should pay one half of Defendants’ attorney’s fees associated with

bringing the motion:

               Rule 37(a)(5) allows the Court to apportion expenses associated
               with Defendants’ motion in this case, where the motion is granted
               in part as to the motion to compel, but denied in part as to the request
               for reopening Plaintiff’s deposition. Rule 37(a)(5) further permits
               fees if a disclosure is made after the motion is filed, which occurred
               here with the late production of additional documents. The Court
               finds, for the reasons stated above, that Defendants attempted in
               good faith to obtain the discovery responses before filing this
               motion, Plaintiff’s conduct is not substantially justified, and that the
               circumstances warrant the payment of the reasonable attorney’s fees
               and costs in bringing this motion. The Court orders Plaintiff to pay
               ½ of Defendants’ attorney’s fees and costs associated with this
               motion, because the Court has found violations of the discovery
               rules, but not granted Defendants’ request for spoliation discovery.

Doc. [172] at 2.

       On November 19, 2019, Plaintiff filed the motion for reconsideration that is now before

the Court. Doc. [181]. In Plaintiff’s motion, he seeks reconsideration of the Court’s November 8,

2019 order, arguing that under Retired Chicago Police, “the power to grant sanctions is reserved

solely to the district court judge.” Id. at 2. Although not raised in his initial motion, Plaintiff now

argues that the magistrate judge’s power with respect to sanctions is limited to a report and

recommendation to the district judge, to be reviewed de novo. Id. As a result, Plaintiff argues that


                                                  3
the Court’s sanctions order should be vacated, that no sanctions against Plaintiff should be

recommended to the district judge, and that sanctions should be recommended against Defendant

Board of Trustees of Chicago State University and Chicago State University for their discovery

violations. Id. at 9. Defendants and Chicago State University oppose the motion to reconsider, and

further argue that a pretrial, fee-shifting award of costs under Rule 37(a)(5) is not a dispositive

matter and is within the magistrate judge’s authority to order, and not simply to recommend to the

district judge. Doc. [204, 205].

                                                 Discussion

        Magistrate judges are creatures of statute, with powers conferred upon them by Congress

as a result of the Federal Magistrates Act of 1968, and later as amended, the Federal Magistrates

Act of 1976. Act of October 17, 1968, Pub. L. No. 90-578, 82 Stat. 1108, codified as amended at

18 U.S.C. §§ 3401 to 3402, 3060, 28 U.S.C.A. §§ 604, 631 to 639. The question on the present

issue then is whether the statutory authority provided to magistrate judges on referral includes the

power to order attorney’s fees and costs pursuant to Rule 37. 1 In order to analyze this issue, it is

first important to determine whether the issue is settled in the Seventh Circuit and whether binding

law governs the conclusion. If unsettled, this Court must examine the statutory framework of the

magistrate judge’s authority in Section 636, as well as Rules 37 and 72 of the Federal Rules of

Civil Procedure, in deciding whether the award of fees and costs is within that authority. Finally,




1
  As discussed in this opinion, the Court uses the term “order” to denote a decision under 28 U.S.C.
§ 636(b)(1)(A) that is nondispositive and within the authority of a magistrate judge to decide, as opposed
to “recommend,” which signifies a dispositive matter for which a magistrate judge must issue a report and
recommendation under Section 636(b)(1)(B). Moreover, this opinion examines the issue only when a
district judge has referred a matter to the magistrate judge for resolution, and not in a case where the parties
have consented because, on civil consent cases, the magistrate judge takes on all the authority of the district
judge. See 28 U.S.C. § 636(c).

                                                       4
the Court must apply those conclusions to the present case on Plaintiff’s Motion for

Reconsideration and address Plaintiff’s remaining bases for its motion to reconsider.

I.     A Magistrate Judge’s Authority to Issue Rule 37 Awards in the Seventh Circuit

       A.      General Scope of Authority and Rule 37(a)(5)

       Generally, a magistrate judge has the power to issue a nondispositive order to be reviewed

by the district judge for clear error. Conversely, for a dispositive matter, absent the consent of all

parties, a magistrate judge must issue a report and recommendation to the district judge, which is

reviewed de novo if one party launches an objection to that recommendation. This scope of

authority is delineated in both 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil

Procedure.

               1.      28 U.S.C. § 636(b)(1)

       Section 636 of the Federal Magistrates Act of 1968 establishes the jurisdiction and powers

of the magistrate judge. In important part, Section 636(b)(1) distinguishes determinations that

magistrate judges may make as orders, to be reviewed by the district court for clear error, see

28 U.S.C § 636(b)(1)(A), from determinations for which magistrate judges may only make

recommendations, to be reviewed by the district court de novo. See 28 U.S.C § 636(b)(1)(B)-(C).

Under Section 636(b)(1)(A), a district court may designate a magistrate judge to hear and

determine “any pretrial matter pending before the court,” except that a magistrate judge may not

rule on eight enumerated types of motions: (1) for injunctive relief; (2) for judgment on the

pleadings; (3) for summary judgment; (4) to dismiss or quash an indictment or information made

by the defendant; (5) to suppress evidence in a criminal case; (6) to dismiss or permit maintenance

of a class action; (7) to dismiss for failure to state a claim upon which relief can be granted; and

(8) to involuntarily dismiss an action.      For each of these eight excepted motions, Section



                                                  5
636(b)(1)(B) states that a magistrate judge may submit to the district judge “proposed findings of

fact and recommendations for the disposition[.]”.         Any such proposed findings of fact or

recommendations by the magistrate judge, upon objection, are entitled to no deference by the

district court: “A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made. A judge of

the court may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       For the Court’s purposes, two aspects of Section 636(b)(1) warrant further consideration.

First, although the list of eight excepted motions in § 636(b)(1)(A) appears to be exhaustive, courts

of appeals across the country have held the list to be illustrative rather than exhaustive. See e.g.,

Carter v. Hickory Healthcare Inc., 905 F.3d 963, 967 (6th Cir. 2018); PowerShare, Inc. v. Syntel,

Inc., 597 F.3d 10, 13 (1st Cir. 2010); Williams v. Beemiller, Inc., 527 F.3d 259, 265 (2d Cir. 2008);

First Union Mortg. Corp. v. Smith, 229 F.3d 992, 995 (10th Cir. 2000). Courts have thus found

other types of motions, not explicitly enumerated in Section 636(b)(1)(A), to fall outside of the

magistrate judge’s power to issue orders because they are sufficiently analogous to the eight

enumerated exceptions. See, e.g., Gomez v. United States, 490 U.S. at 873-74 (jury selection);

Beemiller, 527 F.3d at 266 (motion to remand); United States v. Rivera-Guerrero, 377 F.3d 1064,

1069 (9th Cir. 2004) (order authorizing involuntary medication).

       Second, while the terms “dispositive” and “nondispositive” (which are now used by courts

to evaluate the boundaries of a magistrate judge’s authority) are not in the text of Section 636(b)(1),

the legislative history instructs that those concepts were nevertheless considered by the drafters at

the time of the 1976 amendment. The original amendment proposed by Senator Quentin Burdick

and the Judicial Conference divided pretrial matters to be handled by magistrate judges into two



                                                  6
categories: dispositive and nondispositive. S 1283, 94th Cong., 1st Sess. (March 21 (legislative

day, March 12), 1975). Although the general “dispositive” category was ultimately replaced with

the list of eight excepted motions currently in Section 636(b)(1)(A), the House and Senate

Committee Reports accompanying the amendment consistently referred to the eight excepted

motions as “dispositive.” H.R. Rep. No. 94-1609, 94th Cong., 2d Sess. 10 to 11 (1976); S. Rep.

No. 94-625, 94th Cong., 2d Sess. 4 to 10 (1976). At a hearing before the Committee on the

Judiciary for the United States Senate on July 16, 1976, Judge Charles M. Metzner, United States

District Court for the Southern District of New York, and chairman of the Judicial Conference

Committee on the Administration of the Federal Magistrate System, testified that the

dispositive/nondispositive dichotomy in Section 636(b) was intended to alleviate a constitutional

concern:

               Under the proposal, a magistrate could hear and determine any
               pretrial matter that is not essentially dispositive of the litigation . . .
               In the dispositive area of pretrial proceedings . . . the magistrate
               would hear the matter but could only recommend a disposition to a
               judge. This limitation has been provided to avoid the possible
               constitutional objection that only an article III judge may ultimately
               determine the litigation.

Jurisdiction of United States Magistrates, Subcomm. on Improvements in Judicial Machinery of

the Comm. on the Judiciary, 6 (July 16, 1975). These concepts in the legislative history were

essentially codified in Rule 72 of the Federal Rules of Civil Procedure, as discussed below.

               2.      Fed. R. Civ. P. 72

       In 1983, the Advisory Committee implemented Rule 72 of the Federal Rules of Civil

Procedure. The rule establishes procedures for magistrate judges’ pretrial orders and is broken

into two subdivisions. Subdivision (a) is labeled “Nondispositive Matters,” and “addresses court-

ordered referrals of nondispositive matters under 28 U.S.C. § 636(b)(1)(A).” Fed. R. Civ. P. 72(a)



                                                   7
advisory committee’s note to 1983 amendment. Subdivision (b) is labeled “Dispositive Motions

and Prisoner Petitions,” and “governs court-ordered referrals of dispositive pretrial matters and

prisoner petitions challenging conditions of confinement, pursuant to statutory authorization in

28 U.S.C. § 636(b)(1)(B).” Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 amendment.

       In this way, Rule 72 expressly links a magistrate judge’s ability to issue an order under

Section 636(b)(1)(A) to the question of whether the pretrial matter is “dispositive of a party’s claim

or defense.” Fed. R. Civ. P. 72(a). If the pretrial matter is “not dispositive of a party’s claim or

defense,” the magistrate judge “must promptly conduct the required proceedings and, when

appropriate, issue a written order stating the decision.” Id. If such a decision is objected to within

14 days, the district court “must consider timely objections and modify or set aside any part of the

order that is clearly erroneous or is contrary to law.” Id. Whereas for dispositive motions, the

magistrate judge “must enter a recommended disposition, including, if appropriate, proposed

findings of fact.” Fed. R. Civ. P. 72(b)(1). Then the district court “must determine de novo any

part of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ.

P. 72(b)(3). Simply put, Rule 72(a), “Nondispositive Matters,” tracks Section 636(b)(1)(A), while

Rule 72(b), “Dispositive Motions and Prisoner Petitions,” tracks Section 636(b)(1)(B).

       Courts similarly add the dispositive/nondispositive gloss to Section 636(b) in construing a

magistrate judge’s power to issue a pretrial order. See, e.g., Gomez, 490 U.S. at 868 (characterizing

eight excepted motions in § 636(b)(1)(A) as “dispositive” pretrial motions); United States v.

Brown, 79 F.3d 1499, 1503 (7th Cir. 1996) (citations omitted) (“Title 28 U.S.C. § 636(b)(1)(A)

permits district judges to designate non-Article III magistrate judges for the determination of

nondispositive pretrial motions [.]”).




                                                  8
          In sum, a magistrate judge, on a matter referred from the district judge, may issue an order

for a nondispositive pretrial matter, whereas a magistrate judge may only enter a recommended

disposition for a dispositive pretrial matter; 28 U.S.C. § 636(b)(1) and Rule 72 provide the legal

foundation for that general scope of authority.

                 3.      Fed. R. Civ. P. 37(a)(5)

          While Rule 37 has numerous subparts, the provision at issue here is Rule 37(a)(5), which

states:

          (5) Payment of Expenses; Protective Orders.

                 (A) If the Motion Is Granted (or Disclosure or Discovery Is Provided After
                 Filing). If the motion is granted--or if the disclosure or requested discovery
                 is provided after the motion was filed--the court must, after giving an
                 opportunity to be heard, require the party or deponent whose conduct
                 necessitated the motion, the party or attorney advising that conduct, or both
                 to pay the movant's reasonable expenses incurred in making the motion,
                 including attorney's fees. But the court must not order this payment if:

                         (i) the movant filed the motion before attempting in good faith to
                         obtain the disclosure or discovery without court action;

                         (ii) the opposing party's nondisclosure, response, or objection was
                         substantially justified; or

                         (iii) other circumstances make an award of expenses unjust.

          (B) If the Motion Is Denied. If the motion is denied, the court may issue any
          protective order authorized under Rule 26(c) and must, after giving an opportunity
          to be heard, require the movant, the attorney filing the motion, or both to pay the
          party or deponent who opposed the motion its reasonable expenses incurred in
          opposing the motion, including attorney's fees. But the court must not order this
          payment if the motion was substantially justified or other circumstances make an
          award of expenses unjust.

As detailed below, Rule 37(a)(5) has a presumption that costs will be awarded to the victor of the

motion, unless certain exceptions are satisfied.        Having provided this brief introduction to




                                                    9
Rule 37(a)(5) and a magistrate judge’s general scope of authority, the Court turns to the oft-cited

Alpern and Retired Chicago Police decisions in this Circuit.

       B.      Alpern and Retired Chicago Police

       First and foremost, in this Court’s view, the question of whether a magistrate judge has the

authority to issue Rule 37 sanctions is open in this Circuit because the Seventh Circuit has not

squarely addressed the issue. A number of district and magistrate judges in this Circuit have cited

to the broad-language in Alpern and Retired Chicago Police for the proposition that a magistrate

judge may only recommend an award of Rule 37 attorney’s fees and costs. See, e.g., Cahill v. Dart,

No. 13-CV-361, 2016 WL 7034139, at *3 (N.D. Ill. Dec. 2, 2016); Barmore v. City of Rockford,

No. 09 CV 50236, 2014 WL 12791639, at *4 (N.D. Ill. Aug. 20, 2014); Restoration Specialists,

LLC v. Hartford Fire Ins. Co., No. 08CV644, 2012 WL 13064230, at *1, *1 n.1 (N.D. Ill. Aug. 1,

2012); Cleversafe, Inc. v. Amplidata, Inc., 287 F.R.D. 424 (N.D. Ill. 2012); Fid. Nat. Title Ins. Co.

of New York v. Intercounty Nat. Title Ins. Co., No. 00 C 5658, 2002 WL 1433584, at *2 (N.D. Ill.

July 2, 2002). However, there are other district and magistrate judges in this Circuit who have

disagreed, either expressly or through application of the more deferential standard of review for

nondispositive matters, causing a split of authority in this Circuit. See Knapp v. Evgeros, Inc., No.

15 C 754, 2016 WL 2755452 (N.D. Ill. May 12, 2016); Berry v. Ford Modeling Agency, Inc., No.

09-CV-8076, 2011 WL 3648574, at *3 (N.D. Ill. Aug. 18, 2011); Lynchval Sys., Inc. v. Chicago

Consulting Actuaries, Inc., No. CIV.A. 95 C 1490, 1996 WL 735586 (N.D. Ill. Dec. 19, 1996);

Pain Ctr. of SE Indiana, LLC v. Origin Healthcare Sols. LLC, No. 1:13-CV-00133-RLY-DK, 2015

WL 1124718, at *2 (S.D. Ind. Mar. 12, 2015).

       In both Alpern and Retired Chicago Police, the Seventh Circuit was faced with sanctions

in the context of Rule 11, not Rule 37. Rule 11 provides that attorneys and parties that present



                                                 10
pleadings to the court for improper purposes, based on frivolous arguments, or arguments that lack

evidentiary support, can be sanctioned through both monetary and nonmonetary directives. Fed.

R. Civ. P. 11. Moreover, Rule 11 explicitly notes that it does not apply to any discovery matters

under Rules 26 through Rule 37. See Fed. R. Civ. P. 11(d). As further explained below, the

distinction between Rule 11 and Rule 37 is an important one and, in the Court’s view,

determinative on the state of the law in this Circuit.

       In Alpern, a disgruntled ex-husband who was dissatisfied with his state-court divorce

proceedings initiated federal actions to stay the state proceedings and gain damages from his ex-

wife, her attorney, and the state judge who pronounced the divorce. 38 F.3d at 934. After

dismissing Alpern’s second suit, the district court instructed the magistrate judge to “hear and enter

[an] order on defendant’s motion for Rule 11 sanctions” as a result of the frivolous pleadings. Id.

(internal quotation marks omitted). The magistrate judge did exactly that, ordering Alpern to pay

Rule 11 sanctions in the amount of $3,350. Id. Alpern subsequently complained to the district

court, who overruled Alpern’s objections and eventually added $2,550 to Alpern’s tab for not

paying the original Rule 11 sanctions ordered by the magistrate judge. Id. Thus, it was upon the

review of a post-dismissal Rule 11 sanctions award that the Seventh Circuit stated: “[a]lthough an

award under Rule 11 is conceptually distinct from a decision on the merits, it requires one party to

pay money to another; the denial of a request for sanctions has an effect similar to the denial of a

request for damages. The power to award sanctions, like the power to award damages, belongs in

the hands of the district judge.” Id. at 935. Nothing about Rule 37, or even discovery generally,

was discussed in Alpern.

       A discussion of Rule 37, or conduct during discovery, was likewise absent in Retired

Chicago Police. In that case, a district court adopted a magistrate judge’s recommendations for



                                                  11
Rule 11 sanctions for improper conduct by the defendants during the litigation after reviewing the

recommendations only for clear error. 76 F.3d at 868. On appeal, the defendants, arguing to uphold

the magistrate judge’s Rule 11 sanctions, asserted that the Alpern holding was inapplicable for two

reasons. First, although the Rule 11 motions were not referred to the magistrate judge until after

final judgment, the defendants argued that the Seventh Circuit’s remand “resuscitated the pretrial

nature of the sanctions[.]” Id. at 869 (internal quotation marks omitted). Second, the defendants

argued that the Alpern sanctions concerned sanctions against a party, as opposed to sanctions

against a party’s attorney. Id. The Seventh Circuit found both of the defendants’ attempts to

distinguish Alpern unavailing. Beginning with the defendants’ endeavored pretrial distinction, the

Retired Chicago Police Court stated, “[a]lthough the facts of Alpern concerned postdismissal

sanctions, our analysis encompassed all sanctions requests, whether pre- or postdismissal.” Id. The

court then rejected the defendants’ distinction about parties versus attorneys, reasoning that

Section 636 and Rule 72 “distinguish the proceedings a magistrate judge may conduct . . . by the

type of matter involved, not whether the matter involves parties.” Id. (emphasis in original). Once

again, the Court did not discuss pretrial discovery or Rule 37.

       Taken together, Alpern and Retired Chicago Police are certainly determinative as to a

magistrate judge’s ability to order Rule 11 sanctions in this Circuit. The Seventh Circuit in Retired

Chicago Police also previewed the court’s reaction to arguments attempting to distinguish the

Alpern and Retired Chicago Police holdings based on the timing of the sanctions motion (pre-

dismissal versus post-dismissal) as well as the recipient of sanctions (party versus attorney). After

the Seventh Circuit’s decisions in Alpern and Retired Chicago Police and the broad language that

the Seventh Circuit used in those cases about the power to award sanctions, it is certainly




                                                 12
understandable that many (but not all) judges in this Circuit have determined that the award of

costs and fees pursuant to Rule 37 discovery matters is a dispositive issue.

       However, it is important to recognize that these Seventh Circuit opinions are silent as to

Rule 37 sanctions. The Seventh Circuit was not faced with a magistrate judge’s discovery order

in either case. The Seventh Circuit accordingly did not have to grapple with the question of

whether a Rule 37 order for attorney’s fees and costs as the result of a successful motion to compel

is a dispositive pretrial matter requiring de novo review by the district court. This Court declines

to interpret Alpern and Retired Chicago Police as resolving the issue—“[j]udges expect their

pronunciamentos to be read in context.” Wisehart v. Davis, 408 F.3d 321, 326 (7th Cir. 2005).

Indeed, “general expressions, in every opinion, are to be taken in connection with the case in which

those expressions are used. If they go beyond the case, they may be respected, but ought not to

control the judgment in a subsequent suit when the very point is presented for decision.” United

States v. Ker Yang, 799 F.3d 750, 755 (7th Cir. 2015) (internal quotation marks omitted) (quoting

Cohens v. Virginia, 6 Wheat. 264, 19 U.S. 264, 399, 5 L.Ed. 257 (1821) (Marshall, C.J.)).

       The scope of Rule 11 sanctions, utterly different than Rule 37 awards, cannot be ignored

so easily. Rule 37 and Rule 11 are dissimilar rules. Rule 37 of the Federal Rules of Civil Procedure

is titled “Failure to Make Disclosures or to Cooperate in Discovery; Sanctions,” and it is located

in Title V of the Federal Rules of Civil Procedure, which is named “Disclosures and Discovery.”

Rule 11 is titled “Signing Pleadings, Motions, and Other Papers; Representation to the Court;

Sanctions” and is located in a different title of the Federal Rules of Civil Procedure, Title III,

“Pleadings and Motions.” Furthermore, Rule 37, by its own terms, is limited to addressing issues

arising during pretrial discovery. Rule 37 provides for fee-shifting to the victor of a motion to

compel and sanctions for: violation of court’s orders on discovery; for failing to timely disclose



                                                13
information or the identity of a witness; and other failures to attend depositions, serve answers to

interrogatories, or respond to a request to admit. Fed. R. Civ. P. 37(b)-(d). In contrast, the scope

of Rule 11 is more general. The power to award sanctions under Rule 11 is available for any

violation of Rule 11(b), which governs any “pleading, written motion, or other paper” certified by

an attorney or unrepresented party, whether it occurs during at the beginning of a case, pretrial, at

trial, or during post-trial proceedings. Fed. R. Civ. P. 11(b), (c)(1). In Alpern and Retired Chicago

Police, the Seventh Circuit expressly noted that Rule 11 was not limited to “pretrial” matters, and

thus not within the authority of magistrate judges under Section 636(b). See Retired Chicago

Police, 76 F.3d at 868-69. The same cannot be said of Rule 37, which is expressly designed to

govern pretrial discovery matters. Indeed, one has to look no further than the text of Rule 11(d)

to recognize the clear delineation between Rule 11 and Rule 37.            That subdivision reads:

“Inapplicability to Discovery. This rule does not apply to disclosures and discovery requests,

responses, objections, and motions under Rules 26 through 37.” Fed. R. Civ. P. 11(d). The

accompanying advisory committee note specifically states that Rule 37 sanctions are distinct:

               Rules 26(g) and 37 establish certification standards and sanctions
               that apply to discovery disclosures, requests, responses, objections,
               and motions. It is appropriate that Rules 26 through 37, which are
               specially designed for the discovery process, govern such
               documents and conduct rather than the more general provisions of
               Rule 11. Subdivision (d) has been added to accomplish this result.

Fed. R. Civ. P. 11(d) advisory committee’s note to 1993 amendment.

       Another important distinction between the rules is that a Rule 11 sanctions order, unlike an

order under Rule 37, is an independent matter that can be immediately appealed under the collateral

order doctrine. Kaplan v. Zenner, 956 F.2d 149, 150 n.1 (7th Cir. 1992); In re Ronco, Inc., 838

F.2d 212, 213 n.1 (7th Cir. 1988). The Seventh Circuit has stated that: “An order granting or

denying monetary sanctions against a party or an attorney issued under the provisions of Rule 11


                                                 14
is an appealable decision which constitutes a judgment pursuant to Rule 54 of the Federal Rules

of Civil Procedure.” TMF Tool Co. Inc v. Muller, 913 F.2d 1185, 1188 (7th Cir. 1990). This notion

results in a Rule 11 decision becoming a final order, and thus dispositive in nature. The Seventh

Circuit recognized as much in Alpern, as part of its analysis on Rule 11: “Awards of sanctions

(indeed, of attorneys' fees in general) are treated as separate claims for purposes of appellate

jurisdiction.” Alpern, 38 F.3d at 935.

        Since Alpern, the Seventh Circuit had occasion to revisit that decision in the context of

deciding whether a motion for attorney’s fees under the Equal Access to Justice Act (EAJA) by a

successful movant in an immigration matter was a dispositive matter. Rajanatram v. Moyer, 47

F.3d 922, 923 (7th Cir. 1995). The Seventh Circuit stated that a magistrate judge had authority to

enter orders in three kinds of matters: “(1) misdemeanor prosecutions; (2) ‘pretrial matters’; and

(3) civil proceedings in which the parties consent.” Id. (citation omitted). The Court noted that

none of the three types of authorities governed a motion for attorney’s fees under the EAJA for

the prevailing party in a post-judgment proceeding. Id. at 924. Furthermore, in applying Alpern,

the Seventh Circuit recognized that a decision on the motion for EAJA fees was not a pretrial

matter, but rather a “final decision.” Id. That final decision in Rajanatram was immediately

appealable. 2 Accordingly, the Seventh Circuit’s decision in Rajanatram provides further clarity

on its prior holding in Alpern—that the Seventh Circuit was concerned with a magistrate judge’s


2
  In Rajanatram, the Seventh Circuit relied upon Estate of Conners by Meredith v. O’Connor, 6 F.3d 656
(9th Cir. 1993) as persuasive authority for its holding. In Estate of Conners, the Ninth Circuit held that a
post-judgment motion for fees was a final, appealable order that was determinative of a claim, and could
not be considered “pretrial.” The Ninth Circuit there rightly stated: “Under neither section [636(b)(1)(A)
or (b)(1)(A)] may a magistrate [judge] issue a final order directly appealable to the court of appeals.” Id. at
658. This concept has been now codified in Rule 54 of the Federal Rules of Civil Procedure, which
delineates the rules on “Judgement, Costs” as titled, and specifically addresses post-judgment claims for
attorney’s fees and costs. The rule indicates that a motion for attorney’s fees is a dispositive matter. Fed.
R. Civ. P. 54(d)(2)(D). See Baylor v. Mitchell Rubenstein & Assocs., P.C., 857 F.3d 939, 946–47 (D.C. Cir.
2017).

                                                      15
authority to enter orders in matters that were final decisions, which could be immediately appealed.

In contrast, the United States Supreme Court has expressly held that awards under Rule 37(a) are

not immediately appealable to the court of appeals, and an appeal of those awards must generally

be made after final judgment has been entered in the case. Cunningham v. Hamilton Cty., Ohio,

527 U.S. 198 (1999); see also Sonii v. Gen. Elec. Co., 359 F.3d 448, 450 (7th Cir. 2004). Thus,

since a Rule 37 monetary award is not a final decision subject to immediate appealability, unlike

the Rule 11 sanctions decisions in Alpern and Rajanatram, it should appropriately be considered

nondispositive in nature.

       Furthermore, the Seventh Circuit’s holding in Alpern was based on the concept that a

Rule 11 sanctions award was akin to a claim for damages, and that a denial of a request for

sanctions was essentially identical to a denial to a request for damages, which a magistrate judge

cannot enter as an order. Alpern, 38 F.3d at 935. The Rule 11 monetary sanction in that case

concerned the conduct of a party in bringing a harassing pleading. The Seventh Circuit recognized

in Alpern that the payment of funds under Rule 11 was similar to a claim for monetary damages,

and akin to the entry of judgment. Id. See also TMF Tool, 913 F.2d at 1188 (holding an order

granting or denying sanctions under Rule 11 constitutes a judgment). Magistrate judges, of course,

do not have the authority to enter judgments on referred cases, as those decisions are

unquestionably dispositive orders. In contrast, it would be hard to classify a Rule 37 fee-shifting

monetary award as akin to a claim for damages or a judgment. Rule 37(a)(5) provides that, if a

motion is granted, the court “must” require the opposing party to pay the movant’s reasonable

expenses in making the motion, including attorney’s fees. It is only upon a showing of one of the

three delineated exceptions that a court can deny the award of fees and costs. Put another way, a

court awarding fees and costs under Rule 37(a) is not communicating that a party is being



                                                16
compensated with damages as a result of frivolous and harassing conduct. Rather, Rule 37(a)

awards flow directly from discovery rulings that concern the underlying case, and are

presumptively granted unless certain exceptions are met. Thus, unlike Rule 11 sanctions, Rule

37(a) awards are not discretionary – the decision to award those fees and costs has already been

determined by the rule once a discovery motion is granted or denied, subject to certain exceptions

discussed above. And, the substantive discovery decisions, and the mandatory fee-shifting that

results from them, are most definitely “pretrial” matters under any definition of that term in that

they occur only during the discovery phase of the case, and do not in any way resolve a claim for

damages in the litigation. Thus, another one of the bases for the Seventh Circuit’s decision in

Alpern is not applicable to Rule 37(a) fee-shifting awards.

       C.      Rule 37 Fee Shifting and Rickels

       In the same year that Alpern was decided, the Seventh Circuit had occasion to highlight an

important discrepancy between Rule 11 and Rule 37 in Rickels v. City of South Bend, Ind. 33 F.3d

785, 786 (7th Cir. 1994). In Rickels, the plaintiff in a 42 U.S.C. § 1983 action against the South

Bend, Indiana Police Department served discovery requests on an attorney, Evans, who had

represented him in an unrelated litigation against his former wife. Evans sought a protective order,

which was granted by the district court. Id. The district judge further awarded Evans $1,386.78

under Fed. R. Civ. P. 37(a)(4) for the expenses of seeking the protective order. Id. The plaintiff

appealed the award of discovery sanctions. Id. The Seventh Circuit called the plaintiff’s appeal

“foredoomed,” emphasizing that “Rule 37(a)(4) presumptively requires every loser to make good

the victor’s costs.” Id. The court cited to then Rule 37(a)(4)’s requirement (now contained in Rule

37(a)(5)) that the loser on a motion for a protective order or motion to compel must be required to

pay “the reasonable expenses incurred in opposing the motion, including attorney's fees, unless



                                                17
the court finds that the making of the motion was substantially justified or that other circumstances

make an award of expenses unjust.” Id. The court easily batted away the plaintiff’s apparent belief

that other circumstances made the award of sanctions unjust, and upheld the district court’s award

of sanctions to Evans under Rule 37. Id. at 787.

        Evans further sought reimbursement for the cost of opposing what she called plaintiff’s

“frivolous appeal,” and sought remand under Rule 11 for sanctions to be imposed. Rickels, 33 F.3d

at 787. The Seventh Circuit initially observed that sanctions for frivolous appeals are governed by

Fed. R. App. P. 38, not Rule 11. Id. The Rickels court then held that Evans did not need to pursue

another rule because Rule 37(a)(4) is a fee-shifting rule intended to make Evans whole for all costs

incurred in fighting for her protective order, even those on appeal: “The rationale of fee-shifting

rules is that the victor should be made whole—should be as well off as if the opponent had

respected his legal rights in the first place. This cannot be accomplished if the victor must pay for

the appeal out of his own pocket.” Id. (citation omitted). The only potential obstacle the Seventh

Circuit saw in holding that Rule 37 awards encompassed the costs of appealing those awards was

a Supreme Court decision, in which the court stressed that the Federal Rules of Civil Procedure

apply only in the district courts. Id. (citing Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 406-

07 (1990)). The court bypassed the Cooter & Gell hurdle by focusing on the Supreme Court’s

emphasis that Rule 11 is not a fee-shifting rule, stating: “Yet the Court also emphasized that Rule

11 is not a fee-shifting rule, implying that fee-shifting rules should be treated differently from rules

designed to sanction frivolous positions.” Id. (citation omitted). Based on that direction from the

Supreme Court, the Rickels Court held that when a district court awards fees to a prevailing party,

the costs of defending the award on appeal are added to that award as a matter of course. Id.




                                                   18
       Thus, near the time of its decisions in Alpern and Retired Chicago Police, the Seventh

Circuit in Rickels recognized a substantial difference between Rule 37(a) and Rule 11. Rule 11 is

a statute designed to punish frivolous positions, whereas Rule 37(a) is a fee-shifting provision

intended to make the victor on a discovery motion whole. The Seventh Circuit, moreover, stated

that Rule 37 and Rule 11 should be treated differently, in light of that distinction. As a result, it

seems unlikely that the Seventh Circuit intended its holdings in Alpern and Retired Chicago Police,

concerning Rule 11 sanctions, to apply to Rule 37(a) fee-shifting.

       D.      Meux and the Turnover of Funds

       One of the underpinnings to the Alpern and Retired Chicago Police holdings was the

concept that the exchange of money between the parties in these cases is a dispositive matter and

therefore beyond the magistrate judge’s power to issue as orders. See Alpern, 38 F.3d at 935

(“Although an award under Rule 11 is conceptually distinct from a decision on the merits, it

requires one party to pay money to another; the denial of a request for sanctions has an effect

similar to the denial of a request for damages.”); Retired Chicago Police, 76 F.3d at 868

(explaining the Alpern court held that a magistrate judge cannot order sanctions because such

orders are dispositive in that they require one party to pay another). Yet in 2010, the Seventh

Circuit analyzed an exchange of money between the parties and decided that the magistrate judge

was authorized to order such an award in United States v. Meux.

       The Meux case involved a post-judgment turnover of funds following a defendant’s

conviction and restitution order for $134,218.52. United States v. Meux, 597 F.3d 835 (7th

Cir. 2010). The district court had referred all post-judgment proceedings to the magistrate judge.

Id.at 836. The magistrate judge granted the government’s motion for turnover of funds for

restitution, which sought turnover of $4,881.00 that belonged to the defendant. Id. at 836-37. The



                                                 19
defendant appealed the magistrate judge’s ruling, arguing that the magistrate judge did not have

jurisdiction to enter a final order directing $4,881.00 be turned over to the government. Id. at 837.

The Seventh Circuit disagreed with the defendant, reasoning that under the Federal Debt

Collection Procedures Act (FDCPA), the district court could “assign its duties in proceedings

under this chapter to a United States magistrate judge to the extent not inconsistent with the

Constitution and laws of the United States.” Id. (internal quotation marks omitted) (quoting 28

U.S.C. § 3008). According to the Meux Court, once the restitution was ordered, 18 U.S.C.

§ 3613(c) of the FDCPA made it so that all of the defendant’s property was subject to a lien. Id.

“The magistrate judge, having been assigned by the district court judge the duties to conduct all

post-judgment proceedings, had authority in the instant case to hold a hearing and to order the

turnover of funds to satisfy that lien.” Id. at 837-38. The Seventh Circuit thus upheld a magistrate

judge’s order that one party pay another.

       The FDCPA provision cited by the Seventh Circuit in Meux granted district courts the

ability to refer duties to a magistrate judge to the extent not inconsistent with other laws. If the

rule in the Seventh Circuit truly were that each exchange of money is beyond a magistrate judge’s

reach under Section 636(b)(1)(A), then the Seventh Circuit should have found the magistrate

judge’s order granting the turnover of funds in Meux to be unauthorized. It did not. The Court

therefore finds the Meux case to present one more sign that the issue of whether a magistrate judge

can order monetary awards under Rule 37 is not foreclosed by Alpern and Retired Chicago Police.

       E.      Discovery Sanctions as Pretrial and Nondispositive in Hunt and
               Domanus

       Furthermore, the Seventh Circuit has applied Rule 72(a)—the rule on “Nondispositive

Matters”—to magistrate judge rulings on discovery sanctions in at least two opinions coming after




                                                 20
Alpern and Retired Chicago Police. These cases are, in this Court’s view, more instructive on the

issue of Rule 37(a) awards than Alpern or Retired Chicago Police.

       The first such opinion is Hunt v. DaVita, Inc., 680 F.3d 775 (7th Cir. 2012). In Hunt, an

employment action, the plaintiff argued that the magistrate judge erred by not striking the

deposition testimony of a senior employee of the defendant. 680 F.3d at 780. According to the

plaintiff, the defendant’s counsel had coached the senior employee during her deposition and had

substantive discussions with her about her testimony during breaks. Id. In her motion for

sanctions, the plaintiff had specifically asked that: the testimony of the senior employee be

stricken, that the plaintiff’s attorney be awarded the costs of taking the deposition, and that the

plaintiff’s attorney be awarded reasonable attorney’s fees for taking the deposition. Motion for

Sanctions at 1, Hunt v. Davita, 3:10-cv-00602 (S.D. Ill. May 21, 2011), ECF No. 35. While the

plaintiff requested these sanctions under Rule 30(d)(2), the plaintiff’s motion nevertheless

included a request for monetary sanctions in response to a discovery violation, akin to a motion

for monetary sanctions under Rule 37.

       While the Seventh Circuit acknowledged the lack of professionalism and inappropriateness

of such behavior by counsel, the Hunt Court nevertheless deferred to the magistrate judge’s

discretion in denying the plaintiff’s motion for sanctions: “We defer to district courts’

contemporaneous efforts to police discovery, reviewing only for abuse of discretion, of which

there is no hint here. The magistrate judge determined that the conduct did not actually impede

the purpose of the deposition. He did not abuse his discretion by refusing to strike the relevant

testimony or to apply other sanctions.” Id. In a corresponding footnote, the Seventh Circuit stated

that it reached the merits of the plaintiff’s magistrate judge argument despite the fact that the

plaintiff failed to make a timely objection to the magistrate judge’s ruling under Rule 72(a): “Hunt



                                                21
did not file a timely objection to the magistrate judge's non-dispositive pretrial discovery order as

required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(a). Such a failure to object

ordinarily waives the right to object on appeal . . . DaVita waived the waiver here, so we address

the issue on its merits.” Id. at 780 n.1 (emphasis added) (citations omitted). The Seventh Circuit

in Hunt hence upheld a magistrate judge’s discovery sanctions order, including the denial of

monetary sanctions, characterized the order as “non-dispositive” and “pretrial,” and applied Rule

72(a), all of which demonstrate that the Seventh Circuit believed a magistrate judge does have the

authority to issue a discovery sanctions order.

       The Seventh Circuit’s application of Rule 72(a) to a magistrate judge’s discovery sanctions

order was even more stark in Domanus v. Lewicki, 742 F.3d 290 (7th Cir. 2014). The plaintiffs

had requested that the magistrate judge enter sanctions orders: barring defendants from introducing

into evidence documents produced from a hard drive the defendants had destroyed; finding

defendants in civil contempt for violating the magistrate judge’s orders; imposing a daily fine until

various records were produced; and requiring the defendants to pay the plaintiffs’ attorney’s fees

and costs in bringing the motion for sanctions under Rule 37(a)(5). Motion for Sanctions,

Domanus, et al. v. Lewicki, et al., 1:08-cv-04922 (N.D. Ill. Feb. 21, 2012), ECF No. 459. The

magistrate judge found that the defendants committed serious discovery violations but declined to

order any monetary sanctions; instead, she ordered adverse jury instructions. Order, Domanus, et

al. v. Lewicki, et al., 1:08-cv-04922 (N.D. Ill. Jun. 8, 2012), ECF Nos. 527, 528.

       The district court, after overturning the magistrate judge’s orders for an adverse jury

instruction as a sanction, entered a $413 million default judgment against defendants for ongoing

discovery abuses. Id. at 293-94. On appeal, a defendant argued that the magistrate judge did not

clearly err in imposing lesser sanctions, and that it was therefore an abuse of discretion for the



                                                  22
district court to award harsher sanctions. Id. at 296. The Seventh Circuit, in reviewing the district

court’s decision to overturn the magistrate judge’s orders, held Rule 72(a) governed and

characterized the magistrate judge’s discovery sanctions orders as nondispositive: “Section 636 of

the Federal Magistrates Act and Federal Rule of Civil Procedure 72(a) govern district court review

of nondispositive magistrate judge decisions . . . In short, the district judge reviews magistrate-

judge discovery decisions for clear error.” Id. at 295 (emphasis added) (citations omitted). The

Domanus Court ultimately agreed that the magistrate judge had clearly erred and held that the

district court did not abuse its discretion. Id. at 296-98. By holding that Rule 72(a) governed the

district court’s review of the magistrate judge’s discovery sanctions orders, and by expressly

classifying those orders as “nondispositive,” the Seventh Circuit indicated that magistrate judges

have the power to issue monetary discovery sanctions as orders.

       In both Hunt and Domanus the Seventh Circuit applied Rule 72(a)—the rule governing the

standard of review for nondispositive pretrial matters—to magistrate judges’ discovery sanctions

orders. And in Hunt and Domanus, the Seventh Circuit classified the denial of monetary sanctions

as a nondispositive order; that classification should be no different if the magistrate judge chooses

to grant those sanctions. Accordingly, in this Court’s view, Hunt and Domanus are more

instructive then Alpern and Retired Chicago Police in that these cases demonstrate that the Seventh

Circuit recognizes that pretrial discovery sanctions orders are generally nondispositive matters.

       Having determined that the issue of a magistrate judge’s authority to issue Rule 37

monetary sanctions on a referred matter is open and not settled in this Circuit, the Court turns to

the statutory analysis of the relevant provisions.




                                                 23
II.    A Magistrate Judge Can Award Monetary Sanctions under Rule 37

       Whether a magistrate judge has the power to order Rule 37 monetary awards as a pretrial

order (and not a recommendation) turns on the answer to a straightforward question: is an award

of attorney’s fees and costs under Rule 37 “dispositive” of a party’s claim or defense?

       Congress created the role of the magistrate judge to lessen the burden of the Article III

district court judge. See Peretz v. United States, 501 U.S. 923, 934 (1991). A creation of Article I

of the U.S. Constitution, the magistrate judge’s powers are limited by Congress’ explicit grant of

authority, found in 28 U.S.C. § 636. Rule 72 of the Federal Rules of Civil Procedure further

explains the scope of those powers. As explained below, the correct reading of the relevant

provisions leads to the conclusion that a magistrate judge has the authority to award monetary

costs under Rule 37 as an order, to be reviewed only for clear error.

       A.      The Statutory Text

       “It is elementary that the meaning of a statute must, in the first instance, be sought in the

language in which the act is framed, and if that is plain, and if the law is within the constitutional

authority of the lawmaking body which passed it, the sole function of the courts is to enforce it

according to its terms.” Caminetti v. United States, 242 U.S. 470, 485 (1917). Courts must follow

and apply this plain meaning rule, and often look to dictionary definitions to do so. Estate of

Cowart v. Nicklos Drilling Co., 505 U.S. 469, 477 (1992); Will v. Mich. Dept of Police, 491 U.S.

58, 69 n.9 (1989); Pittston Coal Group v. Sebbe, 488 U.S. 105, 113 (1988).

       The first operative word is “pretrial”, which is found in the statutory authority provided to

magistrate judges by Congress in Section 636(b)(1)(A). As stated above, the statutory text of

Section 636(b)(1)(A) provides that a magistrate judge can hear and determine any pretrial matter

pending before the court, except for the eight excepted motions. “Pretrial” is defined as “occurring



                                                 24
or     existing      before      a      trial,”    MERRIAM-WEBSTER,           http://www.merriam-

webster.com/dictionary/pretrial (last visited Feb. 26, 2020), and “relating to the period before a

trial.” OXFORD ENGLISH DICTIONARY, http://www.oed.com (last visited Feb. 26, 2020).

       As also stated above, Rule 72 provides that a magistrate judge, on a referral, can issue

orders on nondispositive matters, but report and recommendations on dispositive matters. Thus,

turning to the operative word in Rule 72, Black’s Law Dictionary defines “dispositive” as “[b]eing

a deciding factor; (of a fact or factor) bringing about a final determination.” BLACK'S LAW

DICTIONARY (11th ed. 2019). A “dispositive motion” is defined as: “A motion for a trial-court

order to decide a claim or case in favor of the movant without further proceedings; specif., a motion

that, if granted, results in a judgment on the case as a whole, as with a motion for summary

judgment or a motion to dismiss.” Id. Furthermore, Rule 72(b) does not use the term “dispositive”

in a vacuum – it specifically states that the matter must be dispositive of “a claim or defense.”

       Take the monetary sanctions that were awarded in this case under Rule 37(a)(5)(C) as a

representative example in applying these definitions. Specifically, under Rule 37, there are

primarily five avenues for a court to order monetary awards:

       (1) fee-shifting on motions to compel and motions for protective orders under Rule

37(a)(5);

       (2) payment of expenses for failing to obey a discovery order under Rule 37(b)(2)(C);

       (3) payment of expenses for failure to disclose, supplement an earlier response, or to admit

under Rule 37(c);

       (4) payment of expenses for party’s failure to attend its own deposition, serve answers to

interrogatories, or respond to a request for inspection under Rule 37(d)(3); and




                                                  25
         (5) payment of expenses for failing to participate in framing a discovery plan under Rule

37(f).

Rule 37(a) specifically pertains to a party’s motion for an order compelling disclosure or discovery,

and Rule 37(a)(5)(C) provides that if a court grants in part and denies in part such a motion to

compel, the court may apportion reasonable expenses for the motion:

                If the Motion Is Granted in Part and Denied in Part. If the motion
                is granted in part and denied in part, the court may issue any
                protective order authorized under Rule 26(c) and may, after giving
                an opportunity to be heard, apportion the reasonable expenses for
                the motion.

Fed. R. Civ. P. 37(a)(5)(C). That is exactly what the Court did in this case, finding that one half

of Defendants’ attorney’s fees and costs associated with the motion to compel was a reasonable

apportionment of expenses. Doc. [172] at 2. This Court’s order to shift Defendants’ motion costs

to Plaintiff does not result in a disposition of a claim or a defense. Nor does the Rule 37(a)(5)(C)

order impact, in any way, the merits of Plaintiff’s civil rights case. The Court’s order further does

not bring about a final determination or terminate the activity of the case in the district court. The

only thing that could change as a result of the Court’s fee-shifting order, is that Defendants may

recoup some of their costs in bringing the motion to compel. The substantive nature of the merits

of the case is exactly the same as it was before the Rule 37(a)(5)(C) order awarding fees.

         Moreover, even if one could make the argument that the Court’s award of fees is dispositive

on the issue of a claim for those fees, the dichotomy of dispositive/nondispositive would then

become superfluous and lead to an absurd result. United States v. Vallery, 437 F.3d 626, 630 (7th

Cir. 2006) (citations omitted) (“When interpreting statutes, first and foremost, we give words their

plain meaning unless doing so would frustrate the overall purpose of the statutory scheme, lead to

absurd results, or contravene clearly expressed legislative intent.”). This is because every pretrial



                                                 26
discovery order, such as to compel a response to an interrogatory or a document request, is in effect

a court determination on that particular issue. Accordingly, the plain meaning of the word

“dispositive” in the context of Rule 72 should be defined as applying to orders that will bring about

something akin to a final disposition in order to distinguish it from the plain meaning of the other,

equally important word in Rule 72—“nondispositive.”

       However, examining the plain language of the terms “pretrial” and “dispositive” does not

end the analysis. This is because the excepted motions in Section 636(b)(1)(A) include motions

for injunctive relief (such as preliminary injunction motions) and motions to certify a class, which

do not technically dispose of an entire claim or the case. As stated above, courts dealing with the

dispositive/nondispositive distinction have compared the motion at hand with the motions that are

delineated and excepted in Section 636(b)(1)(A), and which have been deemed dispositive in

nature by courts. This is consistent with a common method of statutory construction to look at the

plain meaning of the text in the context of the entire statute. See K Mart Corp. v. Cartier, Inc., 486

U.S. 281, 291 (1988) (citations omitted) (“In ascertaining the plain meaning of the statute, the

court must look to the particular statutory language at issue, as well as the language and design of

the statute as a whole.”). Courts have held that if the motion is not specifically listed but is the

“functional equivalent” or has an “identical effect” as one of the enumerated motions, the motion

is deemed dispositive and therefore outside of the magistrate judge’s authority to issue an order.

See, e.g., Woods v. Dahlberg, 894 F.2d 187, 187 (6th Cir. 1990) (denial of motion to proceed in

forma pauperis was “functional equivalent” of involuntary dismissal and was outside scope of

magistrate’s authority); Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1462 (10th Cir. 1988)

(citations omitted) (“motions not designated on their face as one of those excepted in subsection

(A) are nevertheless to be treated as such a motion when they have an identical effect”); Beemiller,



                                                 27
527 F.3d at 266 (citations omitted) (“Because a § 1447(c) remand order ‘determine[s] the

fundamental question of whether a case could proceed in a federal court,’ it is indistinguishable

from a motion to dismiss the action from federal court based on a lack of subject matter jurisdiction

for the purpose of § 636(b)(1)(A).”)

       Nevertheless, a Rule 37 monetary order is not the “functional equivalent,” nor does it have

an “identical effect” to any of the dispositive motions excepted in Section 636(b)(1)(A). As

discussed above, those eight dispositive motions are motions: (1) for injunctive relief; (2) for

judgment on the pleadings; (3) for summary judgment; (4) to dismiss or quash an indictment or

information made by the defendant; (5) to suppress evidence in a criminal case; (6) to dismiss or

permit maintenance of a class action; (7) to dismiss for failure to state a claim upon which relief

can be granted; and (8) to involuntarily dismiss an action. 28 U.S.C. § 636(b)(1)(A).

       Upon examination of these excepted motions, it is clear to this Court that a motion for

monetary discovery sanctions does not belong in this group. A successful motion for injunctive

relief, the first excepted motion, brings about “a drastic and extraordinary remedy . . . .” Monsanto

Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010) (citations omitted); see Nken v. Holder,

556 U.S. 418, 428 (2009) (internal quotation marks and citations omitted) (“When a court employs

the extraordinary remedy of injunction, it directs the conduct of a party, and does so with the

backing of its full coercive powers.”). By contrast, Rule 37 is structured so that ordering sanctions

is the ordinary and standard course for judges. Specifically, Rule 37(a)(5)(A) states that if the

court grants a motion to compel, or if the disclosure of requested discovery is provided after the

motion to compel is filed, the court “must” order the loser to pay the winner’s reasonable expenses

incurred in making the motion unless an exception applies. This default of the award of costs is

prevalent throughout Rule 37. Moreover, an injunctive order generally constrains action or



                                                 28
requires action by a party because the normal legal remedy, money after the fact, will not make

the plaintiff whole. A Rule 37 monetary sanction does not constrain any action by a party. The

loser pays the winner after the “injury,” which in the case of Rule 37(a)(5) is the cost of bringing

or opposing the motion to compel, to make the winner whole. See Rickels, 33 F.3d at 787 (citation

omitted) (stating the rationale for fee-shifting rules like Rule 37 “is that the victor should be made

whole—should be as well off as if the opponent had respected his legal rights in the first place”).

So, a Rule 37 monetary sanctions order is not like an order for injunctive relief.

       Nor is a Rule 37 award like the second, third, or seventh exceptions—motion for judgment

on the pleadings, motion for summary judgment, and motion to dismiss for failure to state a claim

upon which relief can be granted. A judgment on each of these motions has the power to drastically

change the landscape of the case. If granted, a judgment on the pleadings under Rule 12(c) or a

motion to dismiss for failure to state a claim under Rule 12(b)(6) can knock out an entire claim or

counterclaim, so that no evidentiary resolution of the claim or counterclaim is ever had. If no

claim survives a judgment on the pleadings, an entire case can be terminated. Summary judgment

is likewise a dispositive event that has the power to completely eliminate and dispose of counts in

a complaint. “The primary purpose of a motion for summary judgment is to avoid a useless trial,

and summary judgment is a procedural device for promptly disposing of actions in which there is

no genuine issue of any material fact even though such issue might have been raised by formal

pleadings. The very purpose of Rule 56 is to eliminate a trial in such cases where a trial is

unnecessary and results in delay and expense.” Mintz v. Mathers Fund, Inc., 463 F.2d 495, 498

(7th Cir. 1972). A Rule 37 award of monetary sanctions is different because it does not dispose

of a party’s claims.




                                                 29
       The fourth and fifth excepted motions in Section 636(b)(1)(A) are easily dispensed with as

different than a Rule 37 monetary sanctions motion, as both deal with impactful rulings in criminal

cases. “A motion to dismiss an indictment is [ ] similar to a civil Rule 12(b)(6) motion, which

tests the sufficiency of the underlying complaint (here the indictment).” United States v. Pitt-Des

Moines, Inc., 970 F. Supp. 1346, 1349 (N.D. Ill. 1997). The effect of an indictment dismissal is

also similar to that of a complete civil dismissal under Rule 12(b)(6); the case, as outlined by the

dismissed indictment, is over. A motion to suppress, too, can have colossal consequences on the

trajectory of a case. An order suppressing key evidence in a firearms or narcotics case, for

example, could lead to the case being dismissed in its entirety. Whereas, again, a Rule 37 monetary

award impacts only the wallet of the loser on a particular discovery matter. It cannot be said, then,

that a Rule 37 award is like a motion to dismiss an indictment or a motion to suppress evidence in

a criminal case.

       A Rule 37 monetary award is also not like the sixth excepted motion under Section

636(b)(1)(A)—an order to dismiss or permit maintenance of a class action, the ramifications of

which are readily apparent. Under Rule 23, a class action can only be maintained if two conditions

are met: the suit must satisfy the criteria of numerosity, commonality, typicality, and adequacy of

representation under Rule 23(a); and one of the categories described in Rule 23(b) must be met.

Fed. R. Civ. P. 23. Rule 23 thus, “[b]y its terms . . . creates a categorical rule entitling a plaintiff

whose suit meets the specified criteria to pursue his claim as a class action.” Shady Grove

Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 398 (2010). If a court finds that a

plaintiff has not met the criteria of Rule 23, the court must deny the motion to maintain the class,

and the plaintiff must proceed with individual litigation, a completely different claim. A Rule 37




                                                  30
monetary award, unlike an order denying or granting a motion to maintain a class action, does not

have the same power to shift the course of the case or a claim.

        Finally, the effect of a motion for expenses under Rule 37 does not resemble, in any way,

the effect of a motion for involuntary dismissal, the eighth excepted dispositive motion under

Section 636(b)(1)(A). The plain text of Rule 41 shows why. Rule 41(b) states:

                Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                to comply with these rules or a court order, a defendant may move
                to dismiss the action or any claim against it. Unless the dismissal
                order states otherwise, a dismissal under this subdivision (b) and any
                dismissal not under this rule--except one for lack of jurisdiction,
                improper venue, or failure to join a party under Rule 19--operates as
                an adjudication on the merits.

Fed. R. Civ. P. 41(b). An involuntary dismissal under Rule 41 thus empowers a court to order the

dismissal of a claim or action. Furthermore, Rule 41(b) expressly states that, subject to a few

exceptions, an order for involuntary dismissal “operates as an adjudication on the merits.” In turn,

the provisions in Rule 37 empowering a court to award expenses do not result in the dismissal of

a claim or action, and a Rule 37 monetary award is certainly not an adjudication on the merits. As

a result, a Rule 37 monetary award is not like the excepted dispositive motion for involuntary

dismissal. Accordingly, none of the eight excepted motions is functionally equivalent or has an

identical effect to a Rule 37 award of fees, 3 and the statutory analysis above leads this Court to

conclude that a Rule 37(a) monetary award should be deemed a nondispositive pretrial matter.




3
 Of course, there are sanctions in Rule 37 that would likely have a dispositive effect on a case. Nothing in
this opinion should suggest that those sanction should be viewed any other way—such orders that dispose
of a claim are certainly dispositive. For example, Rule 37(b)(2)(A) permits a court to order the striking of
pleadings, dismissing an action, or rendering a default judgment against a disobedient party for violations
of certain discovery orders. But those orders are often the exception under Rule 37, and are not at issue
here. More often than not in a discovery dispute, particularly under Rule 37(a)(5), if relief is granted for
bringing the motion to compel, it is a fee-shifting award

                                                    31
       B.      The Supreme Court’s Decision in Cunningham v. Hamilton County

       The Supreme Court has weighed in on Rule 37(a) monetary sanctions, albeit in a different

context, in Cunningham v. Hamilton County, 527 U.S. 198 (1999), which was decided after Alpern

and Chicago Retired Police. In Cunningham, the Supreme Court assessed whether a district

court’s affirmance of a magistrate judge’s Rule 37(a) sanctions award was “final” for purposes of

28 U.S.C. § 1291. Cunningham, 527 U.S. at 200-01. Importantly, the magistrate judge had

ordered—not recommended—that the plaintiff pay $1,494.00 for costs and fees incurred by the

defendants’ counsel, pursuant to Rule 37(a). Id. at 201. The district court, further, had affirmed

the magistrate judge’s Rule 37(a) order, concluding that the magistrate judge’s order was not

contrary to law. Id. The Supreme Court was thus, post-Alpern and Retired Chicago Police, faced

with a procedural posture in which the district court reviewed a magistrate judge’s Rule 37(a)

sanction for only clear error, signaling a nondispositive pretrial order. See Fed. R. Civ. P. 72(a).

While the issue presented here was not squarely before the Supreme Court, if the law were

uncertain that a magistrate judge could order Rule 37 expenses, one would expect the Supreme

Court to take notice.

       The Cunningham case is also noteworthy for its characterizations of Rule 37.               In

determining whether the district court’s affirming order constituted a final order under 28 U.S.C.

§ 1291, the Supreme Court initially observed that a Rule 37(a) sanction would not ordinarily be

considered a final decision because it does not end the litigation on the merits. 527 U.S. at 204. In

response to the plaintiff’s comparison of a Rule 37(a) award to a finding of contempt (which is

immediately appealable), the Cunningham Court emphasized that a Rule 37(a) sanctions order

“lacks any prospective effect and is not designed to compel compliance.” Id. at 207. The Supreme

Court elaborated that permitting immediate appeals from Rule 37(a) awards would “undermine



                                                 32
the very purposes of Rule 37(a), which was designed to protect courts and opposing parties from

delaying or harassing tactics during the discovery process.” Id. at 208.          In particular, the

Cunningham Court honed in on the fact that a contempt order has consequences that cannot wait

for an appeal after the resolution of the entire case, whereas an attorney sanctioned under Rule

37(a) “by and large suffers no inordinate injury from a deferral of appellate consideration of the

sanction. He need not in the meantime surrender any rights or suffer undue coercion.” Id. at 208

(internal quotation marks and citation omitted). In further discussing the issue, the Supreme Court

recognized that a Rule 37(a) monetary sanctions order often will be inextricably intertwined with

issues in an ongoing litigation. 527 U.S. at 205. The Cunningham Court observed that the

sanctions at issue were a result of discovery violations, such as partial responses and objections to

defendant’s discovery requests. Id. at 206. The Supreme Court’s recognition that Rule 37 was

tightly tied to the pretrial and discovery process and not immediately appealable is instructive that

the high court does not view a Rule 37(a) order as a final disposition of any claims in a litigation,

and thus a Rule 37(a) award should properly fall into the category of nondispositive matters.

       C.      The Purpose of the Federal Magistrates Act is Effectuated With a
               Conclusion that Pretrial Discovery Orders are Nondispositive

       In this Court’s view, the statutory analysis is determinative on the outcome of this issue.

Cooper Indus., Inc. v. Aviall, 543 U.S. 157, 167 (2004) (noting that when the text of the statute is

clear, there is no need to consult its purpose). The Supreme Court’s direction in Cunningham, and

the Seventh Circuit’s analysis in Hunt and Domanus, provides further confirmation for the

conclusion that Rule 37 monetary awards are pretrial, nondispositive matters. Nevertheless, to the

extent one examines the purpose of the Federal Magistrates Act, that examination supports (and

does not alter) the Court’s conclusion on the question presented. See Intl FCStone Fin. Inc. v.

Jacobson, 2020 WL 881270 (7th Cir. Feb 24, 2020) (recognizing that plain text trumps purpose,


                                                 33
but that words are given meaning by their context, and context includes the purpose of the statute)

(citing Scalia & Garner, READING LAW 20 (2012)).

       As the Supreme Court has observed on more than one occasion, the Federal Magistrates

Act was intended to ease the burden of the district courts. See Peretz, 501 U.S. at 934 (1991)

(citations omitted) (“The Act is designed to relieve the district courts of certain subordinate duties

that often distract the courts from more important matters.”); McCarthy v. Bronson, 500 U.S. 136,

142 (1991) (citation omitted) (“The central purpose of the 1976 amendment to the Magistrate's

Act was to authorize greater use of magistrates to assist federal judges ‘in handling an ever-

increasing caseload.’”). A specific concern of the 1976 amendment was that the Federal Rules of

Civil Procedure provided for many motions, including “various motions relating to discovery,”

through which a party could invoke the decision of a district court. H.R. Rep. 94-1609, 7, 1976

U.S.C.C.A.N. 6162, 6167. According to the Committee on the Judiciary, “[w]ithout the assistance

furnished by magistrates in hearing matters of this kind, and others not specifically named, it seems

clear . . . that the judges of the district court would have to devote a substantial portion of their

available time to various procedural steps rather than to the trial itself.” Id. Further, to avoid the

inefficiency of requiring the district court to review a report and recommendation for preliminary

and pretrial matters, the 1976 amendment drafters empowered the magistrate judge to “hear and

determine” the pretrial matters not excepted in Section 636(b)(1)(A):

               [T]he revision proposed in this bill makes it clear that Congress
               intends that the magistrate shall have the power to make a
               determination of any pretrial matter (except the enumerated
               dispositive motions) and that his determination set forth in an
               appropriate order shall be ‘final’ subject only to the ultimate right of
               review by a judge of the court . . . it seems to the Committee to be
               inefficient and duplicative to require a ‘report and recommendation’
               from the magistrate to the judge as a prelude to a separate order by
               the judge in order to dispose of preliminary and pretrial matters.
               Thus the statute uses the term ‘hear and determine’ in vesting the


                                                 34
               authority of a magistrate, subject, of course, to ultimate review by
               the court.

H.R. Rep. 94-1609, 10, 1976 U.S.C.C.A.N. 6162, 6170. In light of Congress’ clear statement to

lighten the district courts’ load and to avoid the inefficient and duplicative process of requiring a

report and recommendation for preliminary and pretrial matters, it seems unlikely that Congress

intended that a magistrate judge be required to issue a report and recommendation for a fee-shifting

discovery order and thus impose an additional burden on district judges of de novo review.

       Indeed, a report and recommendation on a Rule 37 award of expenses is a particularly

inefficient way for a district court to dispose of a party’s objection. From a practical standpoint,

as understood by the drafters of the 1976 amendment to the Federal Magistrates Act, district courts

refer discovery supervision and other pretrial matters to magistrate judges so that they can focus

their time and energy on the more pressing dispositive matters and trials—those matters which

only Article III judges can constitutionally order. Clearly erroneous review on pretrial matters

exist for a reason—to ensure that only serious and substantial errors of law are brought to the

district judge and to not encourage parties to reflexively relitigate the same issues whenever they

receive an unfavorable ruling. Clearly erroneous review on the substance of the discovery motion

and de novo review on the award of costs would be inefficient and nonsensical. It would require

the district judge, who is generally removed from the discovery process in a referral situation, to

fully review the merits of the discovery decisions that had been issued by the magistrate judge.

This is because a Rule 37 award requires a determination about whether the opposing party’s

nondisclosure or objection was “substantially justified.” See, e.g., Fed. R. Civ. P. 37(a)(5). To

apply clearly erroneous review to the substance of the dispute but then de novo review to the award

of costs, which imbedded within it requires a discussion of the substance of that very dispute in




                                                 35
order to examine whether the opposition was substantially justified, would eradicate the

efficiencies created by referring discovery supervision to the magistrate judge.

       Significantly, Rule 37 directs that the presumption is to award expenses to the prevailing

party on a motion to compel, one of the most common—if not the most common—discovery

motions. As a result, requiring a report and recommendation on each Rule 37 request for expenses

is akin to requiring the district court, who has referred discovery supervision to a magistrate judge,

to address, de novo, at least one aspect of each motion to compel filed by a party. Requiring a

report and recommendation likewise undermines the authority of the magistrate judge to be the

supervisor of discovery, for if a magistrate judge only has the power to recommend (and not order)

Rule 37 monetary awards, the magistrate judge cannot be an effective enforcer of its own pretrial

discovery orders. Such a requirement would be counterproductive to the purpose of the Federal

Magistrates Act—reducing the burden on the district courts.

       Common sense also leads this Court to conclude that a Rule 37 order is not dispositive. At

its core, a Rule 37(a)(5) order to award expenses is a discovery order that results directly from the

granting or denying of a discovery motion. A discovery order is the quintessential nondispositive

pretrial order. See Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926, 943 (7th Cir. 1997)

(emphasis added) (holding that Rule 72(a) governs the district court’s review of “any discovery-

related decisions made by the magistrate judge”). The undersigned magistrate judge in this case

is charged with supervising pretrial discovery and ensuring discovery compliance. Doc. [179].

Indeed, magistrate judges are referred cases for discovery supervision nearly every day in this

district precisely because discovery matters are generally pretrial matters under Section 636(a) and

nondispositive under Rule 72(a), and therefore within the authority of the magistrate judge. Orders

on motions to compel responses to documents requests, interrogatories, and requests to admit,



                                                 36
along with orders on motions for protective orders to halt unnecessary discovery, are routine,

pretrial decisions that occur in nearly every civil case. It is hard to envision why Congress would

seek to relieve this burden on district judges by treating discovery orders as nondispositive, but

then reimpose that burden by treating the presumptive award of fees for violation of discovery

rules as dispositive.

        D.      Every Circuit Court of Appeals to Squarely Decide the Issue Agrees and is
                Persuasive Authority

        This Court is further convinced that a magistrate judge has the power to award fees and

costs under Rule 37, in light of the fact that every circuit court of appeals to squarely address the

issue—the First, Second, Fourth, Fifth, Ninth, and Tenth Circuits—has so concluded without

difficulty, and for similar reasons. See Phinney v. Wentworth Douglas Hosp., 199 F.3d 1, 6 (1st

Cir. 1999) (citations omitted) (“Motions for sanctions premised on alleged discovery violations

are not specifically excepted under 28 U.S.C. § 636(b)(1)(A) and, in general, they are not of the

same genre as the enumerated motions. We hold, therefore, that such motions ordinarily should be

classified as nondispositive.”); Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d

Cir. 1990) (citations omitted) (“Matters concerning discovery generally are considered

‘nondispositive’ of the litigation. Monetary sanctions pursuant to Rule 37 for noncompliance with

discovery orders usually are committed to the discretion of the magistrate, reviewable by the

district court under the ‘clearly erroneous or contrary to law’ standard.”); Kebe ex rel. K.J. v.

Brown, 91 F. App'x 823, 827 (4th Cir. 2004) (“The magistrate judge's order disposing of Kebe’s

Rule 37 motion for sanctions is undoubtedly a nondispositive matter covered by Rule 72.”); Merritt

v. Int'l Bhd. of Boilermakers, 649 F.2d 1013, 1018 (5th Cir. 1981) (“Since discovery issues are by

definition pretrial matters, the magistrate possessed authority under 28 U.S.C. § 636(b)(1)(A) to

assess reasonable expenses and attorney's fees under Rule 37(a)(4), even after judgment was


                                                 37
rendered in the case.”); Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 240-41 (9th Cir.

1991) (holding magistrate judges may impose prospective, nondispositive sanctions designed to

compel compliance with discovery order because discovery is a pretrial matter); Ocelot Oil Corp.

v. Sparrow Indus., 847 F.2d 1458, 1462 (10th Cir. 1988) (“Discovery is clearly a pretrial matter,

and magistrates thus have general authority to order discovery sanctions.”). See also Builders

Insulation of Tennessee, LLC v. S. Energy Sols., 4 No. 17-CV-2668-TLP-TMP, 2020 WL 265297,

at *4 (W.D. Tenn. Jan. 17, 2020) (collecting cases and observing: “There is little debate as to

whether a magistrate judge can enter an order imposing monetary sanctions on a party under Rule

37”).

        The issue of whether a magistrate judge may issue monetary discovery sanctions as an

order rather than a recommendation was thoroughly examined in the Second Circuit. Specifically,

in Kiobel v. Millson, three concurring judges grappled with the question, and ultimately all agreed

that Rule 37 sanctions orders are not dispositive. There were two grounds for appeal in Kiobel:

(1) whether a magistrate judge was authorized to issue an order imposing Rule 11 monetary

sanctions as a final order; and (2) whether the imposition of Rule 11 monetary sanctions could be

sustained as a matter of law in that case. Kiobel v. Millson, 592 F.3d 78, 79 (2d Cir. 2010). The



4
  The recent Builders decision from the Western District of Tennessee supports the Court’s position on
another level as well. As a district court in the Sixth Circuit, the Builders Court faced Bennett v. General
Caster Service, 976 F.3d 995 (6th Cir. 1992) when deciding that a magistrate judge can enter an order
imposing monetary sanctions under Rule 37. Bennett held that a magistrate judge could not order Rule 11
sanctions, and the Seventh Circuit favored Bennett’s reasoning in the Alpern and Retired Chicago Police
decisions. So the Builders Court was in a parallel position to this Court and nevertheless decided that a
magistrate judge could order, rather than recommend, Rule 37 sanctions despite the Sixth Circuit’s holding
in Bennett. It is not the only district court in the Sixth Circuit to have done so. See, e.g., New London
Tobacco Mkt., Inc. v. Ky. Fuel Corp., No. 6:12-CV-91-GFVT-HAI, 2016 WL 11432471, at *1 n.1 (E.D.
Ky. Mar. 16, 2016) (“Ordinarily, an award of attorneys’ fees under Rule 37 is a non-dispositive matter that
may be finally decided by a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(A).”); Zang v. Zang, No.
1:11-CV-884, 2014 WL 5426212, at *4 (S.D. Ohio Oct. 22, 2014) (citations omitted) (“With few
exceptions, orders concerning pre-trial discovery matters including the imposition of monetary sanctions
for violations under Rule 37 are considered to be non-dispositive.”).

                                                    38
panel was evenly divided on the first ground of appeal, but all of the Kiobel judges agreed that

Rule 11 sanctions were not warranted, so the Kiobel Court reversed the district court solely on the

second ground. Id. at 80. Yet, the arguments presented in a concurrence by Judge Cabranes

regarding the first ground are central to the question presented here.

       In his concurrence, Judge Cabranes followed Alpern in deciding that a magistrate judge

did not have the authority to issue Rule 11 sanctions as an order. Judge Cabranes reasoned that a

Rule 11 motion for sanctions, “though it arises in the context of an underlying action, is the

functional equivalent of an independent claim.” Kiobel, 592 F.3d 78, 86 (Cabranes, J.,

Concurring).   In support of his contention that a Rule 11 sanctions motion “gives rise to

proceedings that are separate and distinct from the underlying action,” Judge Cabranes observed

that, “in the majority of cases, Rule 11 proceedings do not involve the same parties as the

underlying action.” Id. at 87. Instead, “Rule 11 is primarily concerned with the conduct of

lawyers.” Id. Judge Cabranes further agreed with Alpern that the “resolution of a motion for Rule

11 sanctions is analogous—although surely not identical—to an action for damages insofar as the

desired remedy is a monetary award to the movant.” Id. In concluding that a magistrate judge does

not have the authority to order Rule 11 sanctions as a final order, Judge Cabranes conceded that

“some of the reasons which persuade[d him] that magistrate judges lack statutory authority to

impose sanctions under Rule 11 might apply also to the imposition of sanctions under Rule 37.”

Id. at 88. Yet, Judge Cabranes concluded that his reasons for finding a Rule 11 sanctions order

dispositive were not persuasive in the Rule 37 context “because of a magistrate judge’s statutory,

institutional, and historical authority over discovery proceedings.” Id. Judge Cabranes further

noted that the Second Circuit had already decided that magistrate judges had authority to issue

Rule 37 sanctions in Hoar, but held that Rule 11 sanctions were different. Id. Judge Cabranes



                                                 39
highlighted important distinctions between Rule 11 and Rule 37, including the creation of an

independent matter involving attorneys rather than the underlying parties, as well as the immediate

appealability of Rule 11 sanctions. Id. at 87. According to Judge Cabranes, these distinctions show

that a magistrate judge’s lack of authority to issue Rule 11 sanctions does not impact the magistrate

judge’s authority to issue Rule 37 monetary sanctions. It is noteworthy that Judge Cabranes

distinguished Rule 11 from Rule 37, considered the Seventh Circuit’s decision in Alpern, and

found that an award of Rule 37 costs was consistent with the Alpern decision and the Second

Circuit’s prior decision in Hoar. In this Court’s view, Judge Cabranes’ concurrence is indicative

of how the Seventh Circuit would rule on the issue of a Rule 37 award, should it have the occasion

to address it.

        In summary, every circuit court to have examined the issue has concluded that a Rule 37

monetary award is within the authority of a magistrate judge to issue as orders. The other circuits’

opinions are, moreover, based on arguments that this Court finds persuasive, such as the pretrial

nature of discovery decisions and the lack of immediate appealability of a Rule 37 award.

        E.       Conclusion on the Issue of Authority to Order Rule 37 Awards

        In summary, the Court’s analysis, which includes the examination of the text of Section

636(b)(1) and Rule 72(a) of the Federal Rules of Civil Procedure, the Supreme Court’s decision

in Cunningham, the purpose of the statute and rules governing the magistrate judge’s authority,

the decisions of every other circuit court of appeals that has examined the issue, combined with

the Seventh Circuit’s opinions in Hunt, Domanus, Rickels, and Meux, result in the following

conclusion: a Rule 37 award is within a magistrate judge’s power to issue as orders because it is a

pretrial nondispositive matter. Accordingly, the Court’s order on its decision to award fees and

costs in this case stands as an order and is not a report and recommendation. Having determined



                                                 40
that this Court has the authority to issue a Rule 37 fee-shifting award, the Court turns to the other

arguments raised in Plaintiff’s Motion to Reconsider.

III.    Plaintiff’s Motion to Reconsider

        A.       Motion to Reconsider this Court’s Order of November 8, 2019

        In an order dated November 8, 2019, the Court awarded attorney’s fees to Defendants as a

result of the Court’s decision granting in part and denying in part Defendant’s motion to compel.

Doc. [172]. As discussed above, the Court has now considered and determined that this award of

costs is a pretrial, nondispositive matter that is within the authority of a magistrate judge to order. 5

        Turning to the other issues raised by Plaintiff on the award of costs, Plaintiff now contends

that this Court was not aware of all the facts in finding that Plaintiff had engaged in several

discovery violations. In its November 8, 2019 order, the Court found that Plaintiff had served

responses to Defendant’s third sets of requests to produce late, specifically 17 days late, without

any prior agreement to extend time, or motion to the Court for additional time. See Fed. R. Civ. P.

34(b)(2) (recognizing that responses must be made within 30 days and additional time to respond

can be agreed to by the parties or ordered by the Court). Furthermore, Plaintiff had to be reminded

multiple times of his failure to respond by Defendants, and when he finally did respond, Plaintiff

provided a one-line response that he had already produced documents in response to the requests.

This was in clear contravention of Rule 34(b)(2), which requires responses to be provided

separately for “each item or category,” stating that inspection will be permitted (or copies produced

in lieu of inspection), and identifying any objections on any documents that were withheld on the



5
  Similarly, Plaintiff has also suggested, for the first time on reconsideration, that the ability of this Court
to consider the Rule 37(a) motion for costs was not within the scope of the district judge’s referral to this
Court. Doc. [181] at 2. However, the district judge’s referral order, issued on October 9, 2019, expressly
included defendant’s motion to compel, which also asserted the requests for Rule 37(a) costs, if the motion
was granted. Doc. [159, 160]. Accordingly, Plaintiff’s contention is without merit.

                                                      41
basis of an objection. Fed. R. Civ. P. 34(b)(2)(B)-(C). Finally, after the motion was filed, Plaintiff

produced 35 pages of additional responsive documents, which in effect proved that his prior

response was incorrect. See Fed. R. Civ. P. 37(a)(5) (noting that costs can be awarded when

disclosure is made after the motion is filed). None of these facts were in dispute at the time of the

Court’s ruling, nor has Plaintiff provided any new facts to contest these original findings. As a

result, the Court awarded one half of the attorney’s fees and costs to Defendants for bringing its

motion to compel pursuant to Rule 37(a)(5)(C). In particular, the Court awarded this amount

because the other basis for Defendant’s motion that claimed spoliation of evidence was denied.

The Court also ordered Plaintiff to revise his response to the request for production to comply with

Rule 34. As the Court previously stated, “If the discovery rules had been properly followed by

Plaintiff, it would have avoided this dispute, the expense of full briefing on this discovery motion,

and the Court’s ruling.” Doc. [172] at 2.

       Federal Rule of Civil Procedure 54(b) governs Plaintiffs’ motion for reconsideration.

Under Rule 54(b), “any order or other decision [ ] that adjudicates fewer than all the claims or the

rights and liabilities of fewer than all the parties does not end the action as to any of the claims or

parties and may be revised at any time before the entry of a judgment adjudicating all the claims

and all the parties' rights and liabilities.” Fed. R. Civ. P. 54(b); see also Rothwell Cotton Co. v.

Rosenthal & Co., 827 F.2d 246, 251 (7th Cir.), amended at 835 F.2d 710 (7th Cir. 1987) (affirming

district court's denial of motion to reconsider under Rule 54(b)). The standard applicable to

motions to reconsider under Rule 54(b) is largely identical to that of Rule 59(e). See, e.g.,

Morningware, Inc. v. Hearthware Home Prod., Inc., No. 09 C 4348, 2011 WL 1376920, at *2

(N.D. Ill. Apr. 12, 2011) (“The standard courts apply in reconsidering their decisions is generally

the same under both Rule 59(e) and Rule 54(b).”). “In general, motions for reconsideration are



                                                  42
‘viewed with disfavor,’ and they are granted ‘only in the rarest of circumstances and where there

is a compelling reason.’” United States v. Givens, No. 12 CR 421-1, 2016 WL 6892868, at *2

(N.D. Ill. Nov. 23, 2016) (quoting HCP of Ill., Inc. v. Farbman Grp. I, Inc., 991 F. Supp. 2d 999,

1000 (N.D. Ill. 2013)). “Motions for reconsideration serve a limited function; to correct manifest

errors of law or fact or to present newly discovered evidence.” Hicks v. Midwest Transit, Inc., 531

F.3d 467, 474 (7th Cir. 2008) (internal quotation marks omitted).            Courts have repeatedly

admonished litigants that a “motion to reconsider is not at the disposal of parties who want to

rehash old arguments that previously were made and rejected, or to raise new arguments or

evidence that could have been previously offered.” S.E.C. v. Lipson, 46 F. Supp. 2d 758, 766 (N.D.

Ill. 1998) (internal quotation marks and citations omitted). In short, “[a] party moving for

reconsideration bears a heavy burden.” Caine v. Burge, 897 F. Supp. 2d 714, 717 (N.D. Ill. 2012)

(citing Caisse Nationale de Credit Agricole v. CBI Industries, Inc., 90 F.3d 1264, 1270 (7th Cir.

1996)).

          First, in claiming that the Court’s award of costs was unwarranted, Plaintiff provides a long

recitation of the meet-and-confer process up to the point of the filing of Defendants’ motion. While

the Court initially declined to address this issue as unnecessary to its ultimate decision, the Court

now finds that Local Rule 37.2 was satisfied prior to the filing of the motion. Specifically, the

Court finds that the parties had numerous communications once Plaintiff had failed to provide a

written response to Defendant’s Third Set of Requests for Production. Defendants’ counsel

reached out to Plaintiff’s counsel four times, noting that no responses had been produced to the

requests, between July 10, 2019 and July 22, 2019. Doc. [132-2, 132-3, 132-4, 132-6]. When

Plaintiff’s counsel did respond, she claimed that documents and a written response would be

forthcoming. Doc. [132-4, 132-5, 132-6, 132-7]. And during that timeframe, Plaintiff only



                                                   43
produced one email string on July 16, 2019, and the deficient one-line written response on July 22,

2019 that all documents had been produced. Doc. [132-7]. On July 23, 2019, Defendants filed the

motion to compel.

       Plaintiff now seemingly claims that the parties should have had a meet and confer

conference on his one-line deficient response on or after July 22, 2019 before Defendants filed

their motion. That argument is meritless—Rule 34(b)(2)’s requirement is crystal clear—and

Plaintiff should have known that his response, which was already 17 days late—was nonetheless

deficient, and as later confirmed by the additional production of documents, plainly incorrect. No

matter, on October 18, 2019, the Court also ordered the parties to conduct a second meet-and-

confer conference to resolve this dispute, along with a host of additional pending discovery

motions. Doc. [164]. That second meet and confer conference resolved nothing on Defendant’s

motion to compel. Doc. [166] at 2.

       The parties also dispute the preparation of a proposed affidavit of completion by Plaintiff

regarding multiple discovery disputes as a result of the second meet and confer process ordered by

the Court on October 18, 2019, and further argue over the preparation of the joint status report to

the Court on that global meet and confer conference. All of this disagreement and contention, of

course, is irrelevant. As is often the case with discovery disputes, the parties spend more time

discussing the history of their communications about the dispute than actually discussing the

relevant facts and law about the dispute. The only facts that matter here are that the parties had

two meet-and-confer discussions pursuant to Local Rule 37.2 and that they could not resolve their

dispute. The prior motion and response briefs stood, as did Plaintiff’s prior one-line discovery

response, and no additional action was taken by Plaintiff to resolve the discovery dispute at issue

here. Courts have broad discretion to determine how to enforce local rules. Autotech Techs. Ltd.



                                                44
P'ship v. Automationdirect.com, Inc., No. 05 C 5488, 2007 WL 2736681, at *1 (N.D. Ill. Sept. 10,

2007) (citing Waldridge v. American Hoechst Corp., 24 F.3d 918, 923 (7th Cir.1994)). Local

Rule 37.2 was not meant to provide for an endless stream of discussions between counsel on

discovery disputes, and the key requirements of good faith discussion and communication were

met here. Two opportunities were more than sufficient for Plaintiff to resolve this dispute, and

they were not taken by him.

       Plaintiff’s counsel claims that her lateness on the discovery response was not an intentional

act, but one of negligence as a small firm with only one other full-time attorney. The Federal

Rules of Civil Procedure do not operate differently depending on the size of the law firm,

particularly in the context of simple discovery matters such as the one presented here. Also, to

suggest that small or solo firms are incapable of following discovery rules would denigrate the

value and experience of those practitioners, who are more than capable of properly engaging in

rules-based discovery. Whether the act was one of intentional conduct or negligence is also

irrelevant—Rule 37(a)(5) does not require the Court to find a particular mental state in order to

award expenses to the successful party. See Illinois Tool Works, Inc. v. Metro Mark Prod., Ltd.,

43 F. Supp. 2d 951, 961 (N.D. Ill. 1999) (mere negligence or inadvertence does not prevent a court

from awarding Rule 37 costs). Plaintiff’s counsel also states that she has worked cooperatively

with defendant’s counsel in the past—whether that is true or not is immaterial to the issue in

dispute here, although the Court notes that the parties brought six motions to compel within a

matter of months, suggesting otherwise. Doc. [100, 109, 113, 132, 176, 201]. Indeed, the Court

has previously noted that both sets of counsel could have operated with better communication and

consideration in prior discovery disputes. Doc. [169]. Nor is this Plaintiff’s counsel’s only

infraction on the issue of timeliness, as the Court noted in a November 4, 2019 order that Plaintiff’s



                                                 45
counsel should have engaged in more “open, thoughtful, and conscientious” communication with

opposing counsel in another discovery dispute. Doc. [171] at 2. Regardless, discovery must

operate in accordance with the rules—that is why they exist—and in this particular case, the rules

were violated.

       In the next breath, and rather ironically given that Plaintiff argues that both parties have

been cooperative, Plaintiff also claims that Defendants have engaged in egregious discovery

violations and that Defendants should be sanctioned rather than him. As this Court has previously

stated, “[t]he discovery rules do not operate in a way where one party’s violation cancels out or

excuses the other party’s failure to comply.” Doc. [172] at 2.

       To the extent that Plaintiff’s claims have any merit, the Court has considered them in the

context of Rule 37(a)(5)(A)’s considerations for not awarding costs, just as it did when it initially

awarded costs on November 8, 2019. Doc. [172]. Specifically, as discussed above, the Court finds

that, pursuant to Rule 37(a)(5)(A)(i), the movant attempted in good faith to resolve the dispute

prior to seeking court intervention through its attempt to obtain a response from Plaintiff.

Furthermore, the Court finds that the nondisclosure and the course of events by Plaintiff was not

substantially justified—Plaintiff has provided no substantial justification for a response that was

17 days late, non-compliant with the discovery rules, and where he produced documents only after

a discovery motion had been filed, proving that his prior claim that all documents had been

provided was inaccurate. See Fed. R. Civ. P 37(a)(5)(A).

       As this Court previously stated, in order to cure the prejudice to Defendants, the award of

costs for bringing the motion to compel is a just result here. See Fed. R. Civ. P. 37(a)(5)(A)(iii).

Furthermore, Rule 37(a) is not technically a “sanction” provision. See Rickels v. City of South

Bend, 33 F.3d 785, 786 (7th Cir.1994) (“Rule 37(a)[5](A) presumptively requires every loser to



                                                 46
make good the victor’s costs.”). Indeed, the title of Rule 37(a)(5) reads: “Payment of Expenses;

Protective Orders.” Rule 37(a)’s award of costs, written as a mandatory provision unless certain

exceptions are met, is meant to deter the losing party from violating the discovery rules in the

future. See Advisory Committee Notes to Rule 37(a) (1970). The United States Supreme Court

recognized this concept in Cunningham, when it noted that the Advisory Committee’s change of

the rule in 1970 “signaled a shift in presumption about the appropriateness of sanctions for

discovery abuses.” Cunningham, 527 U.S. at 207 n.5. Thus, an award of Rule 37(a) costs is not

meant to punish Plaintiff or his counsel, but to merely apply the presumption that costs should be

shifted to the victor.

        Accordingly, on his motion to reconsider, Plaintiff’s recitation of the meet and confer

process and his explanation for why the responses were late do not constitute new evidence, nor

do they show that the Court’s decision was manifestly unjust pursuant to Rule 54(b). Accordingly,

Plaintiff’s motion to reconsider on this basis is denied.

        B.      Motion to Clarify this Court’s Orders of October 30, 2019 and
                November 1, 2019

        Plaintiff also seeks clarification as to whether this Court awarded sanctions to Plaintiff in

an order dated November 1, 2019, where the Court granted Plaintiff’s Motion to Compel in part

and denied it in part. Doc. [169]. Indeed, Plaintiff suggests that the Court may have implicitly

awarded sanctions. Specifically, the Court found that Chicago State University’s responses to

Plaintiff’s subpoena were non-compliant with the discovery rules because the University failed to

identify whether any documents were withheld on the basis of an objection for undue burden. See

Fed. R. Civ. P. 34(b)(2)(C). The Court also determined that in responses where the University had

raised an objection on the basis of attorney-client and work product privileges, it was unclear as to

whether a privilege log had been produced as to all of those objections. Accordingly, the Court


                                                 47
ordered the University to revise its responses to the subpoena. The Court, however, denied

Plaintiff’s motion to compel on three specific document requests (Request Nos. 9, 13, and 16).

        Plaintiff’s motion had also asked this Court to hold the University (and Defendant Board

of Trustees) in contempt pursuant to Federal Rule of Civil Procedure 45(g), which provides that a

Court may hold a person in contempt who after having been served with a subpoena, “fails without

adequate excuse to obey the subpoena or an order related to it.” Plaintiff’s motion, in support of

this contempt request, claimed that the University had not complied with the subpoena. Doc. [169]

at 2.

        However, contrary to Plaintiff’s assertion, the Court did not implicitly hold the University

in contempt. Such a serious action would require explicit discussion and analysis, and the Court

did not believe such discussion was warranted given that it had denied the most important parts of

Plaintiff’s motion to compel. Doc. [169] at 2. Nor would the Court hold the Board in contempt

under any circumstances, as it was not the recipient of the subpoena pursuant to Rule 45. Rather,

the Court explicitly stated that it did not desire to take any action “such as the requested contempt

sanctions by Plaintiff.” Doc. [169] at 1.      Rather, the Court found that “both parties bear

responsibility here on simple matters—effectively communicating on extensions of time to

respond, working collaborately through a rolling production, [and] providing clear and full

responses to a document subpoena[.]” Id. Plaintiff’s discussion on the issue of contempt was also

undeveloped and perfunctory, Doc. [113], including failing to identify the burden of proof—clear

and convincing evidence—and failing to analyze the test in this Circuit for finding civil contempt

under Rule 45(g). See, e.g., Keen v. Merck Sharp & Dohme Corp., No. 15-cv-1178, 2019 WL

1595883, at *3 (N.D. Ill. April 15, 2019); Boehm v. Scheels all Sports, Inc., No. 15-CV-379-JDP,

2016 WL 6124503, at *2 (W.D. Wis. Oct. 20, 2016). The same is true of any Rule 37 request for



                                                 48
sanctions against Defendant Board of Trustees, where Plaintiff did not even discuss or analyze the

issue in the context of a third-party subpoena issued to the University. Doc. [113]. The Seventh

Circuit has warned attorneys, time and again, that perfunctory arguments, unsupported by pertinent

authority, are deemed waived. United States v. Cisneros, 846 F.3d 972, 978 (7th Cir. 2017)

(citations omitted) (“We have repeatedly and consistently held that ‘perfunctory and undeveloped

arguments, and arguments that are unsupported by pertinent authority, are waived.’”). See also

Taylor-Novotny v. Health All. Med. Plans, Inc., 772 F.3d 478, 497 n.78 (7th Cir. 2014); United

States v. Alden, 527 F.3d 653, 664 (7th Cir. 2008); United States v. Berkowitz, 927 F.2d 1376,

1384 (7th Cir. 1991). Plaintiff’s motion for reconsideration suffers from the same, fatal errors.

       Plaintiff also claims that the Court may have awarded attorney’s fees in an Order dated

October 30, 2019. Doc. [167]. In that order, the Court found that the Board of Trustees (a named

party in this lawsuit) had possession, custody and control over the University’s records such that

it must search and produce those documents in response to Plaintiff’s document requests under

Federal Rule of Civil Procedure 34. Id. at 2. Plaintiff seeks clarification as to whether this Court,

in granting the motion in part and denying it in part, intended to impose any sanctions on

Defendants, and if not, to consider doing so at this time. Needless to say, the Court did not

implicitly impose any Rule 37 costs on Defendants. Most importantly, Plaintiff’s original motion

did not even make such a request, or even discuss the relevant law on the matter. Doc. [100].

Arguments raised for the first time in a motion to reconsider are waived if they could have been

raised in the original motion. Mungo v. Taylor, 355 F.3d 969, 978 (7th Cir. 2004). A motion for

reconsideration does not allow a party to make arguments or take positions that were available to

it in the original round of briefing on the matter. See, e.g., Melesio-Rodriguez v. Sessions, 884 F.3d




                                                 49
675, 678 (7th Cir. 2018); United States v. King, 490 F. App'x 810, 813 (7th Cir. 2012).

Accordingly, there is nothing for this Court to reconsider.

       Finally, Plaintiff asks this Court to reconsider a portion of its November 1, 2019 order,

Doc. [169], where Plaintiff sought to compel production of invoices for legal services provided by

law firms to the University. After the district judge addressed the matter in court, the University

responded, claimed attorney-client privilege, and asserted that it had produced a privilege log. In

this Court’s ruling, the Court noted that Plaintiff had not filed a reply brief, or filed a motion

seeking to challenge the assertion of the privilege. Id. Plaintiff now states that the district judge,

before the case was referred to this Court, had stated she was inclined not to order a reply brief on

a host of pending discovery disputes. Doc. [181, 181-9]. This minor fact does not warrant

reconsideration of this Court’s prior order. In his original motion, Plaintiff’s primary argument

was that the failure to provide a timely privilege log constitutes waiver of the attorney-client

privilege on the objections to the production of the legal invoices. That argument is meritless.

Plaintiff and the University addressed the University’s objections orally with the district judge on

June 21, 2019, and Plaintiff also asserted the same argument that the objections had been waived

because a privilege log had not been provided. Defendants responded that they needed time to

review the documents and produce a privilege log given the volume of documents at issue.

Defendants also informed the district judge that they were relying on communications from

Plaintiff that, in their view, provided them an extension of time to respond. Doc. [181-9] at 9.

Plaintiff disputed whether an extension of time to respond had been agreed to. Id. Once again, the

parties argued over the history of their communications much more than the legal issues at stake,

and made claims that each party was misrepresenting the other’s position. See, e.g., Doc. [128]

at 7-11. The district judge permitted the University time to file a response to the motion to compel,



                                                 50
and directed it to produce a privilege log with its response, in addition to completing its document

production. Doc. [181-9] at 12. The University subsequently filed the response and produced a

privilege log. Doc. [128] at 8 n.2.

       The district judge was well-within her discretion to manage the discovery dispute in this

manner pursuant to the flexibility provided by Fed. R. Civ. P. 16 and 26, rather than deem the non-

production of a privilege log a waiver. Moreover, the Court, in its initial November 1, 2019 order,

and on reconsideration, reaches the same result. Given the nature of the dispute, the district judge

reasonably sought to order a response and a privilege log, and provided the University time to do

so. This Court, on referral, has also determined that the motion to compel the legal invoices on

the basis of waiver was not the proper approach, given the disputes over whether the time to

respond had been extended, and the district judge’s handling of the matter. And, once again,

Plaintiff has failed to address the legal standards or authority in arguing a waiver. See Patrick v.

City of Chicago, 111 F. Supp. 3d 909, 913 (N.D. Ill. July 1, 2015) (finding that the “cases are not

harmonious as to when a privilege log is impermissibly late and whether forfeiture of a claimed

privilege is a consequence of a belated filing.”). Moreover, this is not the case where a court

should find a waiver of privilege—to do so would be too harsh a consequence. Plaintiff has now

filed motions challenging the assertion of the attorney-client privilege by Defendants, see Doc.

[198, 201], which remain pending, and which should address the claim of attorney-client privilege

on the merits. Accordingly, Plaintiff has failed to establish on reconsideration that the Court’s

decision was clearly erroneous or would work a manifest injustice under Rule 54(b).

                                           Conclusion

       For the reasons stated above, Plaintiff’s motion for reconsideration and clarification [181]

is denied. However, in light of the upcoming settlement conference, execution of the Court’s order



                                                51
of November 8, 2019 order, specifically the payment of Rule 37(a)(5) fees to Defendants, Doc.

[172], is stayed at this time and will be further addressed at the settlement conference.

SO ORDERED.



Dated: March 16, 2019                                 ______________________________
                                                      Sunil R. Harjani
                                                      United States Magistrate Judge




                                                 52
